Title: To George Washington from the Board of War, 9 April 1779
From: Board of War
To: Washington, George



Sir,
War Office [Philadelphia] April 9. 1779.

We suppose you have long since known that about thirty shoemakers draughted from the Maryland troops have been making shoes at Newark in Delaware State; a large proportion of which have been delivered to the clothier of that state, & the residue to the Clothier General. Those workmen have also made shoes & some boots for the officers in the Maryland line. Within a few days the director of the factory shewed us orders from General Smallwood (as he said) to make up 100 pairs of boots & upwards of two hundred pairs of shoes for the Maryland Officers: but we forbad his making them. The factory has for eight or nine months past been carried on wholly at the expence of the United States; we thought it therefore unequal that the troops of one state should receive the chief benefit of its produce; and particularly improper, when multitudes of soldiers are barefooted, that great quantities of the best leather should be used, & the time of the workmen taken up, in making boots for officers of every rank. Such a factory, upon a general footing, would be exceedingly useful, & we believe necessary, to keep up a tolerable supply of shoes for the army. We therefore submit it to your Excellency’s opinion—whether it is not expedient to draught one or two of the best shoemaker’s from each regiment, and station them, under a proper director, at Philadelphia, Lancaster, or other place which shall be judged most convenient, to make shoes for the army at large. Such a factory, with the other means of supplies, we should hope would always keep the army well provided. A similar factory might be established in Connecticut, & supplied with workmen from the eastern troops. We are aware of the inconveniencies of draughting artificers from the army; but the impossibility of procuring workmen elsewhere leaves us no other resource. We wish to be favoured with your Excellencys answer as soon as may be. We cannot however avoid expressing our reluctance in even making a proposal of lessening the number of combatants in the army, in its present reduced condition. As to the men already taken from the Maryland line, we are apprehensive, from the claims of the officers, they cannot be employed so usefully as they ought to be, and that therefore it will be best to send them to camp; especially as their present director is removing to Philadelphia, and will continue in charge of them at Newark only until we shall be favoured with your Excellency’s answer on this subject.
The Maryland Clothier informed us that for some time past the Brigadiers have practised exchanging hides for boots for the officers of their brigades. As we were ignorant whether the mode of doing this had been regulated in general orders or not, we have taken the liberty to suggest it to your Excellency. We have the honour to be very respectfully your most obedt se⟨rvts⟩
By order of the boardTim. Pickering
